UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2451



MICHAEL A. CHURCH,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-02-98-2)


Submitted:   June 28, 2004                 Decided:   July 26, 2004


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, WOLFE, WILLIAMS & RUTHERFORD, Norton, Virginia,
for Appellant. Patricia M. Smith, Acting Regional Chief Counsel,
Region III, Dina White Griffin, Assistant Regional Counsel,
Philadelphia, Pennsylvania, John L. Brownlee, United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael A. Church appeals the district court’s order

affirming     the   Commissioner’s      denial    of    disability   insurance

benefits and supplemental security income.                We must uphold the

decision    to   deny   benefits   if    the     decision   is   supported   by

substantial evidence and the correct law was applied.                  See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have thoroughly reviewed the record and the briefs and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.        Church v. Comm’r of Soc. Sec., No.

CA-02-98-2 (W.D. Va. Oct. 30, 2003).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                     AFFIRMED




                                     - 2 -